La solicitud fué presentada al
Juez Asociado Sr. Fi-gueras
en su despacho, que emitió la siguiente opinión:
Da. Emilia Giménez y Da. Felicia Garriga Brenes presentaron una solicitud para que se expidiera un auto de mandamus contra el Juez de la Corte de Distrito de Guayama, ordenándole que en la tramitación de' una demanda presentada ante dicha corte, sobre ejecución de un crédito hipotecario, se atemperara á las disposicio-nes que para esta clase de procedimientos, establecen la Ley Hipotecaria y su reglamento.
Considerando que el auto de mandamus es un recurso' altamente privilegiado, que no cabe ejercitar cuando có-mo sucede en el presente caso, las partes interesadas' pueden en otra forma gestionar lo qnu estimen condu-cente á su derecho.
Vista la Ley de la Asamblea Legislativa aprobada en' 32 de marzo de 1903, el 2o. apartado del artículo 170. y el 176, ambos del reglamento para la aplicación de la Ley Hipotecaria, y el artículo 295 del Código de En-juiciamiento Civil.
No há lugar á expedir el auto de mandamus solicitado.